Citation Nr: 0413133	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-18 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right hernia repair, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for ilio-inguinal 
neuropathy, claimed as secondary to the service connected 
residuals of a right inguinal hernia repair disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty training from February 1959 
to August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA with respect to the duty to assist, 
including the duty to obtain medical opinion where necessary, 
and VCAA also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims has 
held that where a veteran's service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  See Allen 
v. Brown, 7 Vet.App. 439 (1995).  With respect to the issue 
of entitlement to service connection for ilio-inguinal 
neuropathy, claimed as secondary to the residuals of a right 
hernia repair disability, the RO determined that there was no 
medical evidence found that would warrant a current ilio-
inguinal neuropathy diagnosis, nor was there evidence that 
the claimed ilio-inguinal neuropathy condition was related to 
service.  

The record reveals that the veteran underwent VA examination 
in February 2002 and in March 2002.  During the VA 
examination conducted in February 2002, the examiner noted 
that the veteran's claims file was not available for review 
and that the veteran brought his old medical record for 
review.  Similarly, it is not clear as to whether the 
examiner during VA neurological examination dated in March 
2003 reviewed the claims file in conjunction with the 
examination, as there is no notation to that effect.

The record further reveals that although copies of the 
veteran's service medical records have been associated with 
the claims file, it is not clear as to whether these copies 
are representative of the complete service medical record, as 
there are no original service medical records associated with 
the veteran's claims file.  The veteran's complete service 
medical record should be obtained and associated with the 
claims file.

By correspondence dated in February 1996, the veteran 
requested a copy of his records pertaining to service in the 
National Guard, particularly his medical records and DD 214 
form.  These records should also be obtained and associated 
with the veteran's claims file.

For the reasons stated above, the Board believes that the 
issue of entitlement to an increased rating for a residuals 
of a right hernia disability, currently evaluated as 10 
percent disabling and entitlement to service connection for 
ilio-neuropathy, cannot be properly adjudicated at this time 
because it is not clear as to whether the veteran's 
disability has worsened or whether the veteran's service 
connected disability caused the his nonservice connected 
condition..  Therefore, this case must be remanded to afford 
the veteran a more contemporaneous examination, to include 
the examiner's review of the entire record, prior to a final 
adjudication of the veteran's claim.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); Procelle v. Derwinski, 
2Vet. App 629, 632 (1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his residuals of a 
right hernia disability and claimed ilio-
inguinal neuropathy.  After securing the 
necessary release(s), the RO should 
obtain copies of those records and have 
them associated with the claims file.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard.  

3.    The RO is to arrange for the 
veteran to undergo VA examination to 
determine the nature and extent of the 
residuals of a right hernia repair 
disability.  It is of high importance 
that the veteran's entire claims file, to 
include the service medical records, be 
made available to the examining physician 
for review in this case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All appropriate tests and 
studies are to be performed.  All medical 
findings are to be reported in detail.  
Following examination of the veteran and 
review of the record, the examiner is to 
offer a medical opinion as to which one 
of the following is applicable to the 
veteran:

a. Inguinal hernia is postoperative 
recurrent, readily reducible  and 
well supported by truss or belt, or

b. Inguinal hernia is small, 
postoperative recurrent, or 
unoperated irremediable, not well 
supported by truss, or not readily 
reducible, or

c.  Inguinal hernia is large 
postoperative recurrent, not well-
supported by ordinary conditions and 
not readily reducible when 
considered inoperable.

The examiner is requested to 
identify the source of the claimed 
pain in the region of the hernia 
repair and indicate whether it is 
muscular in nature or whether it is 
an identifiable neuropathy.  The 
physician should indicate whether 
the hernia repair is the cause of 
the additional pain, or whether it 
aggravates an unrelated disorder to 
such an extent so as to cause 
additional pain.  Adequate support 
for any opinion rendered is to be 
provided.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of Allen as it pertains to 
service connection for ilio-inguinal 
neuropathy, claimed as secondary to his 
service connected residuals of right 
inguinal hernia repair disability.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




